AO 450 (Rev. 01/09) Judgment in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                          for the
                                             MIDDLE DISTRICT of PENNSYLVANIA
                                                                                    )
                           JUDITH ROCKEY,
                                    Plaintiff                                       )
                                        v.                                          )     Civil Action No.           1:18-CV-1219

        ANDREW M. SAUL, Commissioner of Social Security,                            )           (Chief Judge Conner)

                                   Defendant                                        )

                                                         JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                               recover from the
defendant (name)                                                                                                    the amount of
                                                                               dollars ($                       ), which includes prejudgment
interest at the rate of                          %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      JUDGMENT be and is hereby ENTERED in favor of defendant ANDREW M. SAUL, Commissioner of Social
                 Security (“the Commissioner”), and against plaintiff JUDITH ROCKEY, as follows: The Commissioner’s
                 decision denying Rockey’s application for disability insurance benefits is AFFIRMED, in accordance with the
                 court’s order (Doc.15), dated September 4, 2019.



This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                           presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                        without a jury and the above decision

X     decided by Judge or Magistrate Judge                                Chief Judge Christopher C. Conner

                      COMPLAINT FOR REVIEW OF HHS DECISION (SSID)

Date:                        Sep 4, 2019                                    CLERK OF COURT PETER WELSH, Clerk of Court

                                                                                                        K. McKinney

                                                                                                Signature of Clerk or Deputy Clerk
